Response to Amendment
The amendment filed February 24, 2022 has been entered. Applicant’s amendments to the Claims have overcome the rejection previously set forth in the Final Office Action mailed February 04, 2022. 
Claims 18-36 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 35 to include the allowable subject matter of independent claim 18, which the examiner indicated as allowable in the previous Final Rejection filed February 04, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 18 and its dependent claims 19-34, the prior art fails to teach that each module is being comprised only of FBG sensors that are responsive in use to both temperature and strain. While Grattan et al. (WO 2014072436 A1, provided by examiner) teaches (Fig. 1, 3, and 6): a sensor module (31) that comprises a plurality of FBG sensors (35, 45) may be interpreted as the FBG sensors in the present application, the examiner finds no obvious reason to modify the FBG sensor (45) such that the it is responsive to both temperature and strain. Such a modification would require improper hindsight reasoning. Additionally, modifying the second sensor (45) to be responsive to both temperature and strain would teach against the intended purpose of Grattan, which discloses the FBG sensor (45) as being isolated from an applied strain using a casing (47), and its signal output varies only in response to temperature variations (Grattan, page 10, lines 10-21).
Regarding independent claim 35, the prior art fails to teach that each module is being comprised only of FBG sensors that are responsive in use to both temperature and strain. While Grattan et al. (WO2014072436 A1, provided by examiner) teaches (Fig. 1, 3, and 6): a sensor module (31) that 
Regarding independent claim 36, the prior art fails to teach that each module is being comprised only of FBG sensors that are responsive in use to both temperature and strain. While Grattan et al. (WO2014072436 A1, provided by examiner) teaches (Fig. 1, 3, and 6): a sensor module (31) that comprises a plurality of FBG sensors (35, 45) may be interpreted as the FBG sensors in the present application, the examiner finds no obvious reason to modify the FBG sensor (45) such that the it is responsive to both temperature and strain. Such a modification would require improper hindsight reasoning. Additionally, modifying the second sensor (45) to be responsive to both temperature and strain would teach against the intended purpose of Grattan, which discloses the FBG sensor (45) as being isolated from an applied strain using a casing (47), and its signal output varies only in response to temperature variations (Grattan, page 10, lines 10-21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617